Title: To James Madison from Robert R. Livingston, 22 November 1801
From: Livingston, Robert R.
To: Madison, James


Dear SirNantes 22 November 1801
I arrived this evening from L’Orient at this place, I have yet seen nobody here from whom I could collect any sort of information of what is doing at Paris.
At L’Orient I met with Genl. Desfourneaux who is going with the armament that sails from that place for St. Domingo.
He told me that it was probable that either Adet or Mr. De Puissay (who was Aid to the Marquis La Fayette & his fellow prisoner) would be appointed Minister to America—the latter was the most probable. Adet you know. The other gentleman has been settled ever since his liberation in New Jersey near New York & is married to the daughter of Mr. Dupont de Nemour’s wife (Dupont is an inhabitant of N. York). His political character you know—he is on intimate terms with one of the Consuls to whom he has given me a verry friendly letter.
As I know the President has some anxiety on this subject I made it my business to get the earliest information on that head. I think from what I can learn that neither of the gentlemen he objected to will be appointed.
I this day met Mr Benezez on his way to Brest to sail for St. Domingo as Prefect this must necessarily bring the business to an issue with Toussaint, especially as Genl. Le Clerc who is brother in law to Bonaparte commands the armament which will consist of 40000 men.
I mentioned in my last (a duplicate is enclosed) that I found Mr. Vail in possession of the consulate at L’Orient, I have since learned from him that he was appointed by the Consul at Bourdeaux 8 years since & has ever continued to act under that appointment. I sincerely wish he may recieve one from the President—he is much respected there & has been a verry zealous advocate for our Merchants against the french Captures—he is a firm republican in his politics & wealthy. If an appointment should have gone to the gentleman I mentioned or any other, I think it my duty to say it should be recalled, as the office can not be better filled than by Mr. Vail & the removal of him would be an ill recompense for his services. If the President should in compliance with my wish chuse to give an appointment to Mr. Paterson perhaps that to the republic of the seven Islands in the Medeterranean would suit him & be of use to the public, at least so far as to bring us better acquainted with that interesting part of the World in a litterary point of view & with which some commercial connection May be formed—its fruit & wine would sell readily in America & perhaps some of our commodities Might be given in exchange with advantage. I am Dear Sir with the most respectful Attachment yr. Most. Obt. Hbl. Sert.
Robt R Livingston
 

   RC (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston; postmarked New York, 8 Feb.; docketed by Wagner as received 12 Feb.


   Gen. Edme-Etienne Borne Desfourneaux, who had been governor at Saint-Domingue in 1798, was again ordered there in October 1801 (Dictionnaire de biographie française [13 vols. to date; Paris, 1933—], 6:1110–11).


   Jean-Xavier Bureaux de Pusy, secretary of the National Assembly in 1789 and Lafayette’s captain of engineers, had been imprisoned with him and had later married Julienne Poivre, daughter of Marie Françoise Robin Poivre, Pierre Samuel DuPont de Nemours’s second wife (ibid., 7:690; William H. A. Carr, The du Ponts of Delaware [New York, 1965], p. 38; Max Dorian, The du Ponts: From Gunpowder to Nylon [Boston, 1962], pp. vi-vii; see also Livingston to JM, 10 Dec. 1801, n. 3).


   Pierre Bénézech, former minister of the interior and counselor of state, served as colonial prefect at Cap Français until his death in June 1802 (Dictionnaire de biographie française, 5:1407).


   Charles-Victor-Emmanuel Leclerc married Pauline Bonaparte in 1797. Napoleon named him commander of the expedition to regain Saint-Domingue in October 1801. Word of Leclerc and Bénézech’s appointments appeared in the National Intelligencer on 22 Jan. 1802 from a 9 Nov. report from London (Connelly et al., Historical Dictionary of Napoleonic France, p. 297).


   The Ionian Islands were organized into the independent “Septinsular Republic” from 1800 to 1807.

